Bspr, 'J.
Defendant’s counsel insist that the special findings are inconsistent with the general verdict, and do not sustain the allegations of the petition. These allegations are, that the contract was made by plaintiff with defendant. The special verdict is that the son made the contract. There is no conflict in this. The son as the agent of the father, it may be supposed, made the contract. Proof of such fact would sustain the allegations of the petition; and the special finding of the jury is not inconsistent with such an hypothesis. The other special findings in the same view accord with the general verdict, and demand no further notice. There is not the least difficulty in the case when it is remembered that a contract, by one as an agent, made in his own name, which would, as between the agent and the party he contracts with, bind the agent personally, may, nevertheless, be enforced by the principal against the party so contracting with the agent. The special finding of the jury does not negative the existence of a state of facts which, under this rule of the law, would support the general verdict. The amount of the judgment is not in conflict with the special findings.
Affirmed.